Sognier, Judge.
Samuel appealed an order of the trial court dismissing his complaint for failure to state a cause of action. We affirmed the judgment on the ground that an employee may not sue an agent of his former employer for damages resulting from the agent’s failure to procure for the employer workers’ compensation insurance as required by law. Samuel v. Baitcher, 154 Ga. App. 602 (269 SE2d 96) (1980).
The Supreme Court of Georgia reversed the decision of this court and held that under the limited circumstances of this case, an employee may pursue a claim at law against the agent of his employer, who failed to obtain workers’ compensation insurance as required by law, in an amount equal to the award (made previously but uncollectable) of the Workers’ Compensation Board. Samuel v. Baitcher 247 Ga. 71 (274 SE2d 327) (1981). Accordingly, our opinion of May 13, 1980 is vacated and the judgment of the trial court is reversed.

Judgment reversed.


Deen, P. J., and Birdsong, J., concur.

*726Decided March 3, 1981.
Kenneth G. Levin, for appellant.
Gary M. Goldsmith, A. J. Block, Jr., for appellees.